DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: that the amendment to the claim languages filed on 6/23/22 has been fully carefully considered and such changes has removed the previous formal matters and place the application in condition for allowance.   Further, the prior art as a whole does not teach or fairly suggest the specific method limitations of:” forming the adapter board by providing a substrate; creating at least two terminal pads on the substrate through a three-dimensional printing process; installing the adapter board after the removing the used passive component from the electrical package of the downhole tool by connecting the adapter board to the electrical package of the downhole tool to replace the used passive component by electrically connecting the first terminal pad and the second terminal pad of the adapter board to the electrical package of the downhole tool by the three-dimensional printing process, wherein the three dimension process is selective from one of metal binder jetting, electron beam melting, and fused deposition modeling” as set forth in the claims (see claim 8 as amended.   Accordingly, claims 8-17, and 21-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt